DETAILED ACTION
This action is responsive to the pending claims, 1-22, received 04 December 2020. Accordingly, the detailed action of claims 1-22 is as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 December 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection presented in the previous office action has been withdrawn in view of applicant’s response (Remarks pg 7).

The 35 U.S.C. 112(b) rejection presented in the previous office action has been withdrawn in view of applicant’s response (Remarks pg 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 3, 5, 6, 8, 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horn et al (US 20090287827 A1, hereafter referred to as Horn) in view of Nagaraja (US 20100128701 A1, hereafter referred to as Nagaraja).
Regarding claim 1, Horn teaches a method for wireless communication, comprising:
performing a first peer discovery based on a peer detection signal transmitted or detected on a downlink spectrum (Horn [0042] discloses listening for discovery signals from peers. Additionally, [0034] discloses a discovery procedure in which nodes listen for discovery signals), the downlink spectrum being a frequency spectrum for a communication link from a base station to the device (Horn [0036] discloses a traffic channel that supports a transmission from the an infrastructure node to a peer node), the first peer discovery being an autonomous peer discovery based on push mode (Horn [0036] discloses devices advertising their presence via discovery signals, detected on a downlink spectrum by peers); and
performing a second peer discovery based on a peer detection signal transmitted or detected on an uplink spectrum (Horn [0036-0037] discloses transmitting by a peer device or an infrastructure node, based on a discovery request received from the peer device, discovery signals), the uplink spectrum being a frequency spectrum for a communication link from the device to the base station (Horn [0036] discloses a reverse link traffic channel that supports transmission from the peer node to the infrastructure node), the second peer discovery being a network assisted discovery based on a pull mode or an autonomous peer discovery based on a pull mode (Horn [0033] discloses a peer node indicating, in discovery request, sought services by way of attributes of sought peers [0033], as well as other information relevant to discovery to an infrastructure node [0036]).
Although Horn [0042] discloses the discovery signals broadcast by nodes are synchronous or asynchronous and use frequency or time reuse and orthogonal frequency division multiple access Horn 
Nagaraja, in an analogous art, teaches the uplink spectrum being a different frequency spectrum than the downlink spectrum (Nagaraja [0033] discloses FDD wherein a forward link uses a different frequency than a reverse link).
It would have been obvious for a person having ordinary skill in the art, at the time of invention, to modify Horn in view of Nagaraja in order to configure the uplink spectrum used to transmit or detect a peer detection signal, wherein the device performing the peer discovery supports synchronous communications, as taught by Horn, to include a different frequency spectrum than the downlink spectrum, as taught by Nagaraja.
One of ordinary skill in the art would have been motivated in order to support synchronous or concurrent sending and receiving on the different frequencies increasing the likelihood of discovery.

Regarding claim 3, Horn teaches the limitations of claim 1, as rejected above.
Additionally, Horn teaches the method wherein the performing the first peer discovery based on a downlink spectrum by the device comprises:
detecting a peer detection signal from at least one other device on the downlink spectrum (Horn [0042] discloses listening for peer discovery signals from peers where the listening is done on a downlink carrier [0053]).

Regarding claim 5, Horn teaches the limitations of claim 1, as rejected above.
Additionally, Horn teaches the method wherein the performing the second peer discovery based on an uplink spectrum by the device comprises:

and performing the second peer discovery on the uplink spectrum in response to the notification (Horn [0040]).

Regarding claims 6, 8, 10, they do not teach or further limit over the limitations presented above with respect to claims 1, 3, 5. 
Therefore, claims 6, 8, 10 are rejected for the same reasons set forth above regarding claims 1, 3, 5.

Claim 11-12, 15, 17-18, 21 rejected under 102(b) as being anticipated by Rittle et al (US 20070286136 A1, hereafter referred to as Rittle) in view of Li et al (US 20090016353 A1, hereafter referred to as Junyi).

Regarding claim 11, Rittle teaches a method for wireless communication at a device, comprising:
generating a plurality of signals used for peer discovery (Rittle [0045, 0049] discloses generating and periodically transmitting beacon signals), the plurality of signals being based on a peer detection signal having a payload (Rittle [0045] discloses the beacon signal is based on an advertisement, wherein said advertisement has an advertisement payload [0057] which is included in the beacon signal); and 
transmitting the plurality of signals to enable at least one other device to detect the device based on the payload (Rittle [0046] discloses client nodes discovering the provider node by listening for advertisements).
However, Rittle does not explicitly teach determining the payload of the peer detecting signal based on each signal of the plurality of signals.

transmitting the plurality of signals to enable at least one other device to determine the identifier of the peer detection signal based on each signal of the plurality of signals (Junyi [0105-0109] teaches transmitting a plurality of signals to enable a device to determine the identifiers or services (social, virtual work [0105]) based on each signal) and detect the device based on the identifier (Junyi [0078, 0089] discloses peers detecting and identifying the terminal based on the received ID).
It would have been obvious for a person having ordinary skill in the art, at the time of the invention, to modify Rittle in view of Junyi in order to configure a set of signals used for peer discovery, as taught by Rittle, to be transmitted to enable at least one other device to determine information of the peer detection signal based on each signal of the plurality of signals., as taught by Junyi.
One of ordinary skill in the art would have been motivated in order to determine the unique identifier of a wireless terminal and recognize it as a peer (Junyi [0089, 0109]).

Regarding claim 12, Rittle-Junyi teaches the limitations of claim 11, as rejected above.
Additionally, Rittle-Junyi teaches the method wherein the plurality of signals comprises beacon signals (Rittle [0045, 0049] discloses generating and periodically transmitting beacon signals).

Regarding claim 15, Rittle-Junyi teaches the limitations of claim 11, as rejected above.
Additonally, Rittle-Junyi teaches the method wherein a set of signals is available for use for peer discovery, wherein each signal of the plurality of signals corresponds to one signal in the set of signals, and wherein the transmitting the plurality of signals comprises transmitting a sequence of signals selected from the set of signals (Junyi [0107-0108 and 0120]).


Therefore, claim 17 is rejected for the same reasons set forth above regarding claim 11.

Regarding claim 18, it does not teach or further limit over the limitations presented above with respect to claim 12. 
Therefore, claim 18 is rejected for the same reasons set forth above regarding claim 12.

Regarding claim 21, it does not teach or further limit over the limitations presented above with respect to claim 15. 
Therefore, claim 21 is rejected for the same reasons set forth above regarding claim 15.

Claim 13, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittle et al (US 20070286136 A1, hereafter referred to as Rittle) as applied above regarding claim 12, further in view of Bhattad et al (US 20090245195 A1, hereafter referred to as Bhattad).

Regarding claim 13, Rittle-Junyi teaches the limitations of claim 12, as rejected above.
Additionally, Rittle-Junyi teaches the method wherein transmitting the plurality of signals comprises transmitting the plurality of signals on a plurality of beacon extensions fields (Rittle [0045, 0049] discloses sending, periodically, beacon signals with extension fields [0051]), and wherein the other device detects the device based on the information for each beacon extension (Rittle [0041] discloses extracting a received beacon, wherein the information contained in the beacon is used to detect a sending device [0044, 0052]).
beacon symbols, each beacon symbol including transmit power on at least one designated subcarrier among a plurality of subcarriers available for the beacon signal and no transmit power on remaining ones of the plurality of sub carriers, and wherein the other device detects the device based at least on information included in the signal such as the at least one designated subcarrier for each beacon symbol.
Bhattad, in an analogous art, teaches transmission of the plurality of signals corresponds to a plurality of beacon symbols (Bhattad [0059] discloses a beacon symbol), each beacon symbol including transmit power on at least one designated subcarrier among a plurality of subcarriers available for the beacon signal and no transmit power on remaining ones of the plurality of sub carriers (Bhattad [0061] teaches each beacon symbol including high transmit power on the beacon subcarrier and no transmit power on the unselected subcarriers), and wherein the other device detects the device based on the at least one designated subcarrier for each beacon symbol (Bhattad [0040] discloses the other device detects the transmitting device based on the receipt of the message including the beacon symbol).
It would have been obvious for a person having ordinary skill in the art, at the time of the invention, to modify Rittle-Junyi in view of Bhattad in order to configure the transmission of the plurality of signals corresponding to a plurality of beacon extensions, wherein the other device detects the device based on the information for each beacon extension, as taught by Rittle-Junyi, to comprise beacon symbols each beacon symbol including transmit power on at least one designated subcarrier among a plurality of subcarriers available for the beacon signal and no transmit power on remaining ones of the plurality of sub carriers and wherein the other device detects the device based at least on information included in the signal such as the at least one designated subcarrier for each beacon symbol, as taught by Bhattad,.


Regarding claim 13, it does not teach or further limit over the limitations presented above with respect to claim 19. 
Therefore, claim 13 is rejected for the same reasons set forth above regarding claim 19.

Claim 14, 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittle et al (US 20070286136 A1, hereafter referred to as Rittle) as applied above regarding claim 11, further in view of Palanki et al (US 20100165882 A1, hereafter referred to as Palanki).
Regarding claim 14, Rittle-Junyi teaches the limitations of claim 11, as rejected above.
However, Rittle-Junyi does not explicitly teach the method wherein the plurality of signals comprises a primary synchronization signal, a secondary synchronization signal, or a reference signal, or a combination thereof.
Palanki, in an analogous art, teaches the method wherein the plurality of signals comprises a primary synchronization signal, a secondary synchronization signal, or a reference signal, or a combination thereof (Palanki [Abstract, 0008, 0027]).
It would have been obvious for a person having ordinary skill in the art, at the time of the invention, to modify Rittle-Junyi in view of Palanki in order to configure the plurality of signals, as taught by Rittle-Junyi, to further include a primary synchronization signal, a secondary synchronization signal, or a reference signal, or a combination thereof, as taught by Palanki. 


Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claim 14. 
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 14.

Claim 16, 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittle et al (US 20070286136 A1, hereafter referred to as Rittle) as applied above regarding claim 11, further in view of Bienas et al (US 20110105155 A1, hereafter referred to as Bienas).
Regarding claim 16, Rittle-Junyi teaches the limitations of claim 11, as rejected above.
Additionally, Rittle-Junyi teaches the method wherein transmission of the plurality of signals corresponds to a separate transmission of a beacon (Rittle [0045, 0049] discloses generating and periodically transmitting beacon signals) and wherein the separate transmission comprises the payload corresponding to the at least one signal used for peer discovery (Rittle [0045] discloses the beacon signal is based on an advertisement, wherein said advertisement has an advertisement payload [0057] which is included in the beacon signal).
However, Rittle-Junyi does not explicitly teach the method further comprising transmitting a separate transmission of a system information block (SIB), a master information block (MIB), or a physical downlink shared channel (PDSCH).
Bienas, in an analogous art, teaches the method transmission of the plurality of signals corresponds to a separate transmission of a system information block (SIB), a master information block 
It would have been obvious for a person having ordinary skill in the art, at the time of the invention, to modify Rittle-Junyi in view of Bienas in order to configure the plurality of transmissions of the at least one signal, as taught by Rittle-Junyi, to further comprise a plurality of transmissions of a system information block (SIB), a master information block (MIB), or a physical downlink shared channel (PDSCH), as taught by Bienas.
KSR rationale B, simple substitution of one known element (SIB or MIB as taught by Bienas) for another element (beacon signal as taught by Rittle-Junyi) in order to obtain predictable results (broadcast information for receipt by a plurality of listening or in-range devices) supports the conclusion of obviousness.

Regarding claim 22, it does not teach or further limit over the limitations presented above with respect to claim 16. 
Therefore, claim 22 is rejected for the same reasons set forth above regarding claim 16.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner contacted applicant to discuss proposed claim amendments to overcome the prior art presented in the updated grounds of rejection, however, no response has been received.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446